Citation Nr: 1731412	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  13-26 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from July 1979 to February 1985.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran originally requested a Board hearing, but withdrew his request by correspondence received January 2017.

The Board previously remanded this matter in December 2015 in order to provide the Veteran with a video conference Board hearing.  The Veteran withdrew his request for a Board hearing and this matter has returned for adjudication.


FINDING OF FACT

The Veteran has not been diagnosed with an acquired psychiatric disorder, and an acquired psychiatric disorder was not incurred in service or the result of an in-service injury or disease.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.
 
The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the veteran or is in relative equipoise, the veteran will prevail.  On the other hand, if the preponderance of the evidence is against the veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection for PTSD has unique evidentiary requirements.  It generally requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).

"It is the veteran's 'general evidentiary burden' to establish all elements of his claim."  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  VA "is required to reject a disability claim if the claimant fails to put forth sufficient evidence showing that he suffered an injury or incurred a disease during service."  Holton v. Shinseki, 557 F.3d 1362, 1370 (Fed. Cir. 2009).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

The Veteran's service treatment records (STRs) were silent for diagnosis or treatment of a mental health disorder during service.  The STRs mentioned that the Veteran had difficulty sleeping for a period in 1984, but noted that this condition resolved shortly thereafter.  The Veteran denied having sleeping problems, or any psychiatric conditions, during his later in-service examinations.

The Veteran wrote that his PTSD stressors included seeing a child starving, dead cows, and women bathing in dirty water in Honduras in October 1983.  He further stated that he saw helicopters looking for snipers in Honduras.  The Veteran's military records indicated that he served in the United States and in Germany.  The service records did not include service in Central or South America.

The Veteran's VA medical records identify various substance abuse disorders, but do not identify a diagnosis for an acquired psychiatric disorder.

The Veteran does not have a diagnosis of PTSD.  Nor does the Veteran have credible evidence that the alleged stressor occurred.  Here, the Veteran's service records indicated that the Veteran was not in Honduras during service.  The Veteran's statements that he experienced stressors in Honduras is acknowledged, but not credited as part of his military service.  Without a diagnosis of PTSD and with the weight of the evidence against a finding that the Veteran's stressors were experienced as part of active service, service connection for PTSD must be denied.

The Veteran was not afforded a VA examination for an acquired psychiatric disorder, but one was not required in this instance.  The evidence affirmatively contradicts the occurrence of the Veteran's in-service stressor and without such a stressor PTSD cannot be service connected.  It is acknowledged that under certain circumstances the Veteran's testimony may be enough on its own to establish a stressor.  See 38 C.F.R. § 3.304(f)(1)-(5).  However, even were these provisions applicable to this case, the Veteran's statements must be "consistent with the circumstances, conditions, or hardships of the veteran's service."  As the military records indicated that the Veteran was not in Honduras as part of his military service, his alleged stressors are not consistent with the circumstances of his service.  

The Veteran also cannot be service connected for another acquired psychiatric disorder.  First, the Veteran does not have a diagnosis of another acquired psychiatric disorder.  Second, as discussed above, an in-service event or disease has also not been credibly alleged.  Third, even had an in-service injury or disease been alleged, a nexus between the diagnosis and the in-service event is still missing.  The Veteran did not complain about psychiatric symptoms upon separation, and also has not sought treatment for mental health conditions for the period following service.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (allowing the Board to consider "evidence of a prolonged period without medical complaint").  The only treatment of note was for substance abuse disorders, and not acquired psychiatric disorders.  The weight of the evidence is against the Veteran's claim.

As with PTSD, the Veteran was not afforded a VA examination for an acquired psychiatric disorder.  However, an examination is not necessary here, because of the lack of a current diagnosis, credible in-service incurrence, injury, or disease and the lack of an indication of a nexus between such event and a current disease.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for an acquired psychiatric disorder must therefore be denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


